IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,215-01




EX PARTE CYNTHIA MARIE CARRASCO, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 57,805-B IN THE 181ST JUDICIAL DISTRICT COURT
POTTER COUNTY 




            Per Curiam.


O R D E R

           This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of possession of a controlled substance and her sentence was assessed at fifteen months’
confinement in a state jail facility.  No direct appeal was taken. 
            After a review of the record, we find that Applicant's claims challenging the sufficiency of
the evidence and counsel’s effectiveness are without merit and deny relief.  Applicant’s remaining 
-2-
claim regarding the failure to award pre-sentence jail time credit is dismissed. See Ex parte Florence,
319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).


DELIVERED:  OCTOBER 9, 2013
DO NOT PUBLISH